Citation Nr: 0217381	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  00-15 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for panic attacks.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1977.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The record shows that the veteran was issued a supplemental 
statement of the case (SSOC) and notification of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in July 2000 and December 2000, respectively.  By 
letter dated in March 2001, the RO requested a comprehensive 
statement from the veteran containing as much detail as 
possible regarding the who, what, where, and when as to the 
putative stressors that he alleges he was exposed to in 
service.  The veteran failed to respond.  

Upon review, the Board notes that the above referenced 
correspondence was sent to wrong address.  In a statement 
received in June 2000, the veteran reported his address as 
being on [redacted] in [redacted], Illinois.  The same 
address was listed on his VA Form 9 received in July 2000, 
the last communication from the veteran.  However, the July 
2000 SSOC, the December 2000 VCAA notification letter and 
the March 2001 stressor request were all sent to a PO Box in 
[redacted], Indiana.  The Board notes that an SSOC issued in 
April 2002 was sent to an address on [redacted] in [redacted] 
[redacted], Illinois.  

Given that the veteran has not responded to any of the 
documents sent to the [redacted] or [redacted] addresses, 
the Board finds that the correspondence should be sent to 
the [redacted] address, the veteran's last known.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran 
with a SSOC - which includes evidence 
addressed in the July 2000 and April 
2002 SSOCs - and notification of the 
VCAA.  The RO should also request that 
the veteran submit a written statement 
which conveys the specific stressors 
which he alleges precipitated his PTSD.  
All information provided by the veteran 
should be as complete as possible and 
include all relevant dates, places, and 
unit assignments.  All documentation to 
the veteran should be sent to the 
address on [redacted] in [redacted], 
Illinois, unless the RO determines that 
there is a more current address for the 
claimant.  

2.  After undertaking any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the claims on appeal.

If any benefit sought remains denied, the veteran should be 
provided a supplemental statement of the case, which 
reflects RO consideration of all additional evidence, and 
the opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No 
action is required by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




